ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-344, concluding that DONALD B. DEVIN of HACKETTSTOWN, who was admitted to the bar of this State in 1969, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed June 5, 2002, and who remains suspended at this time, should be suspended from the *270practice of law for a period of three months for violating RPC 1.4(a) (failure to communicate with client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that DONALD B. DEVIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent shall not be reinstated to practice unless and until respondent cooperates fully with the Office of Attorney Ethics and provides the Office of Attorney Ethics with all records and information requested in its investigations of respondent’s conduct; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee* for appropriate administrative costs incurred in the prosecution of this matter.